COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Bray
Argued at Richmond, Virginia


CARLOS CARRASQUILLO
                                            MEMORANDUM OPINION * BY
v.   Record No. 0372-00-2                JUDGE JERE M. H. WILLIS, JR.
                                                 MAY 22, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                       James A. Luke, Judge

          Mary Katherine Martin (Peter D. Eliades;
          Homer C. Eliades; Eliades & Eliades, P.C., on
          brief), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his bench trial conviction of possession of

cocaine with the intent to distribute, in violation of Code

§ 18.2-248, Carlos Carrasquillo contends that the trial court

erred (1) in denying his motion to suppress; and (2) in ruling

that the officer was entitled to detain him pursuant to his

arrest for public drunkenness.     For the following reasons, we

affirm the judgment of the trial court.

                            I.   BACKGROUND

     On September 13, 1998, Hopewell police received a call that

"a subject was on a back porch" at a residence on 3502 Boston

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Street.    Officer Gregory W. Peck was dispatched to the scene.

Upon arrival, Officer Peck found Carrasquillo asleep on the

screened-in back porch.    Officer Peck awakened Carrasquillo and

removed him from the porch.    Officer Peck testified that he could

smell the odor of alcohol "about [Carrasquillo's] person" and that

"[Carrasquillo] was very confused about where he was or how he got

there."

        Officer Peck asked Carrasquillo his name and inquired as to

where he lived.    Carrasquillo gave his name and said he "lived

with his family, but they worked nights and no one was home."

Officer Peck "determined that [Carrasquillo] had no one to take

care of him," so he "placed him under arrest for drunk in public."

He conducted a "general pat-down of [Carrasquillo's] person for

any weapon or contraband he may have [had] on him."    Officer Peck

recovered $508 in various denominations and "several sheets of

paper showing different names and numbers next to them" from

Carrasquillo's person.

        Officer Peck transported Carrasquillo to Riverside Regional

Jail.    At trial, Officer Peck explained the procedure at the jail:

             Once we enter the sally port, he goes into a
             holding area where we see the Magistrate,
             have the warrants issued and served. Then
             we go to a smaller area between the holding
             area and booking area, where the Riverside
             Regional Jail officers do a more thorough
             pat down and search.

        Carrasquillo was taken before a magistrate, who issued a

warrant charging him with "drunk in public."    The magistrate noted

                                 - 2 -
on the warrant, "release when sober," and Officer Peck served the

warrant on Carrasquillo.   Officer Peck and Carrasquillo were then

met at the receiving area of the jail by Sergeant David L.

Somarivo, the on-duty booking supervisor.    Consistent with jail

procedures, Sergeant Somarivo conducted a second, more thorough

search.   Sergeant Somarivo testified:

           My job is to pat-search the arrestees down
           as they come in the jail. Search them for
           weapons or whatever else that they might
           have, that can injure staff or anybody else
           in the jail.

           [Carrasquillo] came in, he had two outer
           layers of clothing. Policy states that when
           they come in we remove a layer of clothing.

              *    *       *     *       *      *       *

           He had two pairs of shorts on.

              *    *       *     *       *      *       *

           I had him remove one of the pairs of shorts
           that he had on. As I bent down to pick up
           the shorts, I observed a bottle -- like a
           Tylenol bottle [high up] in [the left front]
           pocket [of the shorts which he had just
           removed].

     Sergeant Somarivo removed the bottle from the pocket.     He

opened the bottle and found five packets of cocaine inside.

Another packet of cocaine was found in the watch pocket of the

shorts that Carrasquillo was still wearing.    Carrasquillo was

charged with possession of cocaine with the intent to

distribute.




                               - 3 -
     Carrasquillo moved to suppress the cocaine on the grounds

that he was illegally arrested and that the subsequent search by

arresting officers constituted an unreasonable search and

seizure in violation of his Fourth and Fourteenth Amendment

rights.   The trial court overruled the motion.

     At the conclusion of the trial, Carrasquillo moved to

strike the Commonwealth's evidence on the grounds that the court

lacked jurisdiction and that, because he was charged with a

non-jailable offense, he should have been released as soon as

the magistrate issued the warrant for being drunk in public.      He

argued that the search of his person following the issuance of

the warrant was unlawful and a violation of his Fourth and

Fourteenth Amendment rights.

     The trial court found Carrasquillo guilty as charged.

                          II.   THE SEARCH

     Carrasquillo contends that the trial court erroneously

denied his motion to suppress the cocaine.   He argues that this

was seized by Sergeant Somarivo pursuant to an unauthorized

strip search in violation of his Fourth Amendment rights.    We

disagree.

     "In reviewing a trial court's denial of a motion to

suppress, 'the burden is upon the defendant to show that the

ruling, when the evidence is considered most favorably to the

Commonwealth, constituted reversible error.'"     McGee v.

Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d 259, 261 (1997)

                                - 4 -
(en banc) (citation omitted).   "We review de novo the trial

court's application of defined legal standards such as probable

cause and reasonable suspicion to the particular facts of the

case."   Hayes v. Commonwealth, 29 Va. App. 647, 652, 514 S.E.2d
357, 359 (1999) (citation omitted).     "In performing such

analysis, we are bound by the trial court's findings of

historical fact unless 'plainly wrong' or without evidence to

support them and we give due weight to the inferences drawn from

those facts by resident judges and local law enforcement

officers."    McGee, 25 Va. App. at 198, 487 S.E.2d at 261 (citing

Ornelas v. United States, 517 U.S. 690, 699 (1996)).

     While Carrasquillo acknowledges that a lawful custodial

arrest authorizes a full search of the person, see United States

v. Robinson, 414 U.S. 218, 234-35 (1973), he argues that the

search that resulted in the discovery of cocaine in his case was

akin to a "strip search" that required "special justification,"

which was not present.    See Taylor v. Commonwealth, 28 Va. App.
638, 642, 507 S.E.2d 661, 663 (1998) (holding that strip

searches require special justification since they are peculiarly

intrusive).

     Carrasquillo's contention that the officers needed "special

justification" to perform a strip search is not relevant to the

facts of this case, because no strip search occurred.    "'A strip

search generally refers to an inspection of a naked individual,

without any scrutiny of his body cavities.'"     Hughes v.

                                - 5 -
Commonwealth, 31 Va. App. 447, 455, 524 S.E.2d 155, 159

(citation omitted).    Here, Carrasquillo was wearing two pairs of

shorts.   He was required to remove the outer layer.      The removed

pair of shorts held the cocaine.     Carrasquillo was never naked

and, thus, was never subjected to a strip search.

                       III.   PUBLIC INTOXICATION

     Relying upon Code §§ 19.2-74(A)(2) and 18.2-388,

Carrasquillo claims that he was unlawfully detained because

"drunk in public" is a non-jailable offense for which only a

summons or citation may be issued.        He argues that Code

§ 18.2-388 does not permit a search incident to the limited

detention required to issue the summons.       We disagree.

     "While penal statutes must be strictly construed against

the Commonwealth, '[t]he plain, obvious, and rational meaning of

a statute is always preferred to any curious, narrow or strained

construction; a statute should never be construed so that it

leads to absurd results.'"      Newton v. Commonwealth, 21 Va. App.
86, 89, 462 S.E.2d 117, 119 (1995) (quoting Branch v.

Commonwealth, 14 Va. App. 836, 839, 419 S.E.2d 422, 424 (1992)).

     Examining the plain meaning of Code § 18.2-388, we hold

that it does not exclude the custodial arrest of a public

inebriate.    Code § 18.2-388, adopted by Hopewell City Ordinance

25-18, provides in pertinent part:

             If any person . . . is intoxicated in
             public, . . . he shall be deemed guilty of a
             Class 4 misdemeanor. In any area in which

                                  - 6 -
            there is located a court-approved
            detoxification center a law-enforcement
            officer may authorize the transportation, by
            police or otherwise, of public inebriates to
            such detoxification center in lieu of
            arrest . . . .

Id. (emphasis added).

     Use of the phrase "in lieu of arrest" suggests that

custodial arrest is an option when an officer encounters a

public inebriate.    This interpretation is consistent with other

portions of the Code.    See Code § 9-173.1 (stating that the

Department of Criminal Justice Services shall promulgate rules

and regulations for the purpose of making funds available to

local units of government for establishing, operating and

maintaining or contracting for detoxification center programs to

provide an alternative to arresting and jailing public

inebriates).

     Carrasquillo further argues that Officer Peck should have

issued a summons and released him pursuant to Code

§ 19.2-74(A)(2). 1   That code section, however, specifically


     1
         Code § 19.2-74(A)(2) states:

            Whenever any person is detained by or is in
            the custody of an arresting officer for a
            violation of any county, city, or town
            ordinance or of any provision of this Code,
            punishable as a Class 3 or Class 4
            misdemeanor or any other misdemeanor for
            which he cannot receive a jail sentence,
            except as otherwise provided in Title 46.2,
            or to the offense of public drunkenness as
            defined in § 18.2-388, the arresting officer
            shall take the name and address of such

                                - 7 -
excludes from its coverage, inter alia, "the offense of public

drunkenness as defined in [Code] § 18.2-388."    See Code

§ 19.2-74(A)(2).   Furthermore, Code § 19.2-74(A)(1) provides

that "[a]nything in this section to the contrary

notwithstanding, . . . if any person is reasonably believed by

the arresting officer to be likely to cause harm to himself or

to any other person, a magistrate or other issuing authority

having jurisdiction shall proceed according to provisions of

[Code] § 19.2-82," which outlines the procedure for arrest

without a warrant.

     Carrasquillo was so intoxicated that he fell asleep on

another person's porch.   When awakened by Officer Peck, he did

not know where he was or how he got there.    He could provide no

adequate information as to his place of residence or the

identity of those with whom he lived.   Given Carrasquillo's

highly intoxicated state, Officer Peck was justified in

transporting him to the magistrate in order to obtain a warrant.

The magistrate was justified in concluding that Carrasquillo was

a danger to himself or others and in ordering that he be

detained at the jail until he became sober.




          person and issue a summons or otherwise
          notify him in writing to appear at a time
          and place to be specified in such summons or
          notice. . . .

                               - 8 -
     For these reasons, we affirm the judgment of the trial

court.

                                                       Affirmed.




                              - 9 -